—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered June 4, 1997, which, in an action for medical malpractice, granted plaintiffs motion to confirm the Special Referee’s report finding personal jurisdiction over defendant-appellant doctor, and denied defendant’s cross motion to reject the report, unanimously affirmed, without costs.
The finding of jurisdiction is sufficiently supported by the testimony of the process server at the traverse hearing that, on the day in question, after a person who appeared to be a nurse pointed to and identified a nearby person as being defendant, *164he delivered the summons and complaint to that person, who generally matched the physical description of defendant that had been given to him and who identified himself as being defendant. Neither the minor inaccuracies in the process server’s description of defendant in his affidavit of service, nor defendant’s unsubstantiated claim that at the alleged time of service he was not at the alleged place of service, warrant disturbing the Special Referee’s findings crediting the process server and discrediting defendant and his witness (see, Black v Pappalardo, 132 AD2d 640; Kardanis v Veils, 90 AD2d 727). Concur—Milonas, J. P., Ellerin, Wallach and Rubin, JJ.